      Case 3:21-cv-01357-RAM Document 19 Filed 09/21/21 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 FERNANDO R. VARGAS-MELÉNDEZ,
          Plaintiff

              v.
                                             CIVIL NO. 21-1357(RAM)

 EMERSON PUERTO RICO, INC. ET
 AL.,
          Defendants



                            MEMORANDUM AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

     Pending before the Court is Plaintiff’s Motion to Remand

(Docket No. 8) and Motion to Reiterate Partial Withdrawal of Claims

and Remand (Docket No. 10). After reviewing the documents on record

and the applicable law, the Court hereby REMANDS this lawsuit to

the Puerto Rico Court of First Instance, Bayamon Superior Part,

for lack of subject matter jurisdiction.

                                 I. BACKGROUND

     On    May     27,   2021,   Plaintiff    Fernando    Vargas-Melendez’s

(“Plaintiff” or “Vargas”) filed a Complaint in the Puerto Rico

Court of First Instance against Emerson Puerto Rico, Inc. and

Emerson    Automation      Solutions   for     wrongful   termination   and

discrimination. (Docket Nos. 1 ¶ 11). Specifically, the original

Complaint contained claims pursuant to Puerto Rico's general anti-
        Case 3:21-cv-01357-RAM Document 19 Filed 09/21/21 Page 2 of 5
Civil No. 21-1357(RAM)                                                                  2


discrimination statute, Law No. 100 of June 30, 1959, P.R. Laws

Ann. tit. 29 §§ 146, et seq. (“Law 100”), as amended; Puerto Rico’s

Unjust Dismissal statute, Law No. 80 of May 30, 1976, P.R. Laws

Ann. tit. 29 §§ 185a, et seq. (“Law 80”); Puerto Rico Law No. 4 of

January 26, 2017, P.R.              Laws Ann. tit. 29 §§ 121, et seq. (“Law

4”); the Age Discrimination in Employment Act, 29 U.S.C. § 623

(“ADEA”); and Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000,

et seq. (“Title VII”).              (Docket No. 1 ¶ 11).

       Subsequently,           co-defendant       Emerson      Puerto      Rico,     Inc.

(“Defendant” or “Emerson”) filed a Notice of Removal asserting

this   Court      has    original      jurisdiction     over      Plaintiff’s      claims

arising under federal law. (Docket No. 1). On August 14, 2021,

Plaintiff filed a Motion for Partial Withdrawal of Claims (“Motion

for Withdrawal”), notifying the Court of the withdrawal without

prejudice of his claims under the ADEA and Title VII pursuant to

Fed.   R.    Civ.       P.    41(1)(A)(1).    (Docket       No.    7).    Additionally,

Plaintiff filed a Motion to Remand claiming that in light of the

requested withdrawal of his federal law claims, there is no longer

a federal question in the case to justify removal. (Docket No. 8).

On September 2, 2021, Emerson filed its Answer to the Complaint.

(Docket     No.   9).        That   same   day,   Plaintiff       filed   a   Motion   to

Reiterate Partial Withdrawal of Claims and Remand, asserting that

Defendants had not responded to its initial motions, thereby

waiving any opposition thereto. (Docket No. 10).
         Case 3:21-cv-01357-RAM Document 19 Filed 09/21/21 Page 3 of 5
Civil No. 21-1357(RAM)                                                        3


     On September 8, 2021, the Court denied Plaintiff’s request to

withdraw his ADEA and Title VII claims under Fed. R. Civ. P. 41(a),

given that the correct mechanism to dismiss certain claims, in

lieu of an action, is an amendment to the complaint pursuant to

Fed. R. Civ. P. 15. (Docket No. 12). After obtaining leave,

Plaintiff     filed    his   First    Amended   Complaint   that   contained

exclusively Puerto Rico law claims. (Docket No. 18).

                                II. DISCUSSION

     The     First    Circuit   has   held   that   “[a]n   amendment    to   a

complaint after removal designed to eliminate the federal claim

will not defeat federal jurisdiction.” Ching v. Mitre Corp., 921

F.2d 11, 13 (1st Cir. 1990) (collecting cases) (emphasis in the

original). Specifically, “an amendment to eliminate the federal

claim does not defeat federal jurisdiction over the state-law

claims     because    supplemental     jurisdiction    exists   over     those

claims.” Perez v. Brockton Neighborhood Health Ctr., Inc., 2019 WL

145575, at *4 (D. Mass. 2019) (citing Lawless v. Steward Health

Care System, LLC, 894 F.3d 9, 19 (1st Cir. 2018)). Instead, “an

elimination of the anchoring federal claim ‘sets the stage for an

exercise of the court's informed discretion’” regarding remand.

Id. (quoting Roche v. John Hancock Mut. Life Ins. Co., 81 F.3d

249, 256–57 (1st Cir. 1996)).

     When assessing whether or not to retain jurisdiction, “the

trial court must take into account concerns of comity, judicial
         Case 3:21-cv-01357-RAM Document 19 Filed 09/21/21 Page 4 of 5
Civil No. 21-1357(RAM)                                                              4


economy, convenience, fairness, and the like.” Roche v. John

Hancock Mut. Life Ins. Co., 81 F.3d 249, 257 (1st Cir. 1996).

Ordinarily, the balance of these factors “will weigh strongly in

favor of declining jurisdiction over state law claims where the

foundational federal claims have been dismissed at an early stage

in the litigation.” Camelio v. Am. Fed'n, 137 F.3d 666, 672 (1st

Cir. 1998) (citing Rodriguez v. Doral Mortgage Corp., 57 F.3d 1168,

1177 (1st Cir.1995)).

        In the case at bar, the litigation is only in its infancy. No

scheduling conference has been held and no discovery has been

conducted. Importantly, Vargas’ employment discrimination claims

do not contain an embedded federal question which would tip the

balance in favor of retaining jurisdiction. See Rhode Island

Fishermen's All., Inc. v. Rhode Island Dep't Of Env't Mgmt., 585

F.3d 42, 48 (1st Cir. 2009) (defining an embedded federal question

as a state-law cause of action that “‘necessarily raise[s] a stated

federal issue, actually disputed and substantial, which a federal

forum     may    entertain    without      disturbing    any     congressionally

approved         balance      of      federal      and         state        judicial

responsibilities.’”) (quoting Grable & Sons Metal Prods., Inc. v.

Darue Eng'g & Mfg., 545 U.S. 308, 314 (2005)). Emerson has not

responded to Plaintiff’s motions withdrawing claims or requesting

remand,    nor    has   it   sought   an    extension    of    time    to    do   so.
      Case 3:21-cv-01357-RAM Document 19 Filed 09/21/21 Page 5 of 5
Civil No. 21-1357(RAM)                                                5


Accordingly, Defendant has failed to articulate any reason for

why remand would be improper.

                            IV. CONCLUSION

     In light of the above, the Court GRANTS Plaintiff’s requests

for remand at Docket Nos. 8 and 10 and ORDERS that the case be

remanded to the Puerto Rico Court of First Instance, Bayamon

Superior Part, case caption and number: Fernando R. Vargas Meléndez

v. Emerson Puerto Rico y Emerson Automation Solutions, Civil Núm.

BY2021CV02073.

     Judgment shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 21st day of September 2021.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
